Citation Nr: 1143755	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from December 7, 2003 to May 2, 2005, and had 4 months and 19 days of prior active service, as well as Reserve service.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2006 rating decision of the Montgomery, Alabama, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Initially, the Board notes that the Veteran's DD Form 214 shows that, in addition to active duty from December 2003 to May 2005, he had 4 months and 19 days of prior active service.  The dates of service have not been verified, and other than the August 1970 separation examination report and associated records dated the same month pertaining to hearing loss, records for this period of service have not been associated with the claims file.  Pursuant to VA's duty to assist the Veteran in the procurement of service treatment records, and since a March 2006 AOJ letter notes the service records associated with the claims file were received from the National Guard unit, the AOJ should request the Veteran's service treatment records for both periods of active service, along with his personnel file, from the National Personnel Records Center (NPRC) and/or other appropriate source.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, and/or any other appropriate source, and request verification of the dates and types of the Veteran's service, to include any service in 1970.  Complete copies of the Veteran's service personnel records should also be obtained. 

If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

2.  Contact the National Personnel Records Center, and/or any other appropriate source, and request complete copies of the Veteran's service treatment records, to include his records from any service in 1970, copies of clinical records, and copies of any entrance and separation examinations conducted in conjunction with his service from December 2003 to May 2005.   

If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

